DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westcott et al. (US 2014/0180953) in view of Evans (US 8,256,242) and in further view of Rudduck et al. (US 2005/0190070).
In re claim 1: Westcott et al. discloses a container monitoring system in order to preserve stored items during transportation wherein sensors are configured to monitor a state of the container. However, Westcott et al. fails to disclose the following claimed limitations that are taught by Evans and Rudduck et al.:
Evans teaches the provision of a container 10, comprising: a body 20 having a bottom 26, a plurality of side walls 20, a front wall 25 and a back wall 25, 5wherein the bottom 26 and the walls 25 form a compartment for storing contents; at least one closure 30 pivotally coupled to a portion of the body 20, the closure 20 having a top surface, a bottom surface and a perimeter edge 38 for selectively enclosing or sealing the compartment of the body 20; at least one drain 60 being formed in the body 20 of the container 10 to prevent a draining of the compartment when mated in the drain (see figure 2A of Evans) for storing and preserving items when being transported. Rudduck et al. teaches the provision of a drain/dispensing cap with 10at least one sensor being removably mateable with at least one drain/dispensing opening; wherein the sensor is configured to monitor a state of the container and to prevent a draining/dispensing of the compartment in order to monitor the item being stored within the container (see figures 35-38 of Rudduck et al.). With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container and monitoring sensors of Westcott et al. with the container as taught by Evans and the cap sensor assembly as taught by Rudduck et al. for the reasons discussed above.  
In re claim 2: the sensor is threaded into the drain/dispensing opening (see figures 35-38 of Rudduck et al.).
In re claim 3: the sensor further comprises an outer surface having a display 118 configured to display the state being monitored (see figures 35-38 of Rudduck et al.).
In re claim 4: the sensor comprises a temperature sensor 119 (see figures 35-38 of Rudduck et al.).
In re claim 5: the sensor comprises a pressure sensor 144 (see figures 35-38 of Rudduck et al.).
In re claim 6: the sensor comprises a tilt sensor 122 (see figures 35-38 of Rudduck et al.). 
In re claim 7:25In re claim 7: the sensor comprises a humidity sensor (see paragraph [0009] of Westcott et al.).  
In re claim 8: the sensor comprises a proximity sensor configured to sense and alert when a distance between the container and an object is exceeded (see paragraphs [0107]-[0110] of Rudduck et al.). 
In re claim 9: the object is a smartphone 154 (see paragraphs [0107]-[0110] of Rudduck et al.). 
In re claim 10: the sensor further comprises a control 5circuitry operatively disposed in an interior of the sensor, the control circuitry configured to control the sensor (see paragraphs [0107]-[0115] of Rudduck et al.).  
In re claim 11: the control circuitry further comprises a depressible button in operative communication thereto, the depressible button being 10disposed on an outer surface of the sensor (see paragraphs [0107]-[0115] of Rudduck et al.).  
In re claim 12: the control circuitry is configured to communicate with a smart device (see paragraphs [0107]-[0115] of Rudduck et al.).   
15In re claim 13:In re claim 13:the sensor is configured to be removable from the drain/dispensing opening to monitor a condition separate from the container (see paragraphs [0107]-[0115] of Rudduck et al.).   
In re claim 14: Westcott et al. discloses a container monitoring system in order to preserve stored items during transportation wherein sensors are configured to monitor a state of the container. However, Westcott et al. fails to disclose the following claimed limitations that are taught by Evans and Rudduck et al.:
Evans teaches the provision of a container 10, comprising: a body 20 having a bottom 26, a plurality of side walls 20, a front wall 25 and a back wall 25, 5wherein the bottom 26 and the walls 25 form a compartment for storing contents; at least one closure 30 pivotally coupled to a portion of the body 20, the closure 20 having a top surface, a bottom surface and a perimeter edge 38 for selectively enclosing or sealing the compartment of the body 20; at least one drain 60 being formed in the body 20 of the container 10 to prevent a draining of the compartment when mated in the drain (see figure 2A of Evans) for storing and preserving items when being transported. Rudduck et al. teaches the provision of a drain/dispensing cap with 10at least one sensor having a stem (stem that protrudes from under the cap and into the container through its opening), removably insertable into a drain/dispensing hole extending through the body at the opening portion of the body, being removably mateable with at least one drain/dispensing opening; wherein the sensor is configured to monitor a state of the container and to prevent a draining/dispensing of the compartment in order to monitor the item being stored within the container (see figures 35-38 of Rudduck et al.). With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container and monitoring sensors of Westcott et al. with the container as taught by Evans and the cap sensor assembly as taught by Rudduck et al. for the reasons discussed above.  
In re claim 15: the drain sensor further comprises an outer 30surface having a digital display 118 that is configured to display a parameter of the condition being monitored (see figures 35-38 of Rudduck et al.).  
In re claim 16: the condition being monitored further includes one or more of a compartment temperature, a compartment pressure, a compartment humidity, or a location of the container (see paragraphs [0107]-[0115] of Rudduck et al.).     
In re claim 17:5In re claim 17: the drain sensor is threaded into the drain/dispensing hole (see figures 35-38 of Rudduck et al.).  .  
In re claim 18: the drain sensor further comprises a control circuitry configured to communicate with a smart device (see figures 35-38 of Rudduck et al.).  .  
In re claim 19: the drain sensor is configured to be removable from the container to monitor a condition separate from the container (see figures 35-38 of Rudduck et al.).  .  
In re claim 20: the drain sensor further comprises a 15control circuitry disposed in and operatively coupled to a housing, wherein operative movement of the housing is configured to select a parameter to be monitored (see figures 35-38 of Rudduck et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Westcott et al. in view of Evans and Rudduck et al. for the reasons discussed above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art that teaches and suggest limitations of the claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735